Exhibit 12.1 FREEPORT-McMoRan COPPER & GOLD INC. Computation of Ratios of Earnings to Fixed Charges (In millions, except ratios) For the years ended December 31, 2007 2006 2005 2004 2003 Income from continuing operations before income taxes, minority interests in net income of consolidated companies, equity in affiliated companies’ net earnings and cumulative effect of accounting change $ 6,111 $ 2,819 $ 2,028 $ 572 $ 578 Amortization of previously capitalized interest 17 18 18 18 18 Less: capitalized interest (147 ) (11 ) (4 ) (3 ) (3 ) Earnings from continuing operations before fixed charges 5,981 2,826 2,042 587 593 Fixed charges: Interest expense, net of capitalized interest 496 71 124 140 181 Capitalized interest 147 11 4 3 3 Amortization of debt expenses, premiums and discounts 17 5 8 8 16 Interest portion of rental expense 12 1 1 1 1 Total fixed charges 672 88 137 152 201 Adjusted earnings $ 6,653 $ 2,914 $ 2,179 $ 739 $ 794 Ratio of earnings to fixed chargesa 9.9 33.1 15.9 4.9 4.0 Preferred stock dividend requirements: Total fixed charges $ 672 $ 88 $ 137 $ 152 $ 201 Preferred stock dividends 340 116 128 103 60 Combined fixed charges and preferred stock dividends $ 1,012 $ 204 $ 265 $ 255 $ 261 Ratio of earnings to combined fixed charges and preferred stock dividendsa 6.6 14.3 8.2 2.9 3.0 a. For purposes of computing the consolidated ratio of earnings to fixed charges, earnings consist of income from continuing operations before income taxes, minority interests in net income of consolidated subsidiaries, equity in affiliated companies' net earnings and cumulative effect of accounting changes. Minority interests in majority-owned subsidiaries were not deducted from earnings as all such subsidiaries had fixed charges. Fixed charges from continuing operations consist of interest (including capitalized interest) of all indebtedness; amortization of debt discounts, premiums and expenses; and that portion of rental expense that FCX believes to be representative of interest. For purposes of calculating the ratio of earnings to combined fixed charges and preferred stock dividends, the preferred stock dividend requirements were assumed to be equal to the pre-tax earnings that would be required to cover such dividend requirements. The amount of pre-tax earnings required to cover such preferred stock dividends was computed using the effective tax rate for each applicable year.
